Citation Nr: 0020603	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  97-20 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from October 1961 to October 
1964, and from August 1965 to October 1972.  The veteran's DD 
Form 214 from his last period of active service reflects that 
he was the recipient of the Combat Medical Badge.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded for due process 
considerations and that the action requested by the Board 
have been sufficiently accomplished to the extent possible.  
While the Board notes the service representative's recent 
assertion that the regional office (RO) did not address the 
veteran's videoconference hearing testimony in the statement 
of the case issued in December 1999, it is clear from the 
statement of the case that the RO reviewed the entire record 
since its initial rating as instructed by the Board, and that 
the mere failure to specifically identify evidence that was 
clearly in the record at the time of the RO's most recent 
adjudication, is not a sufficient basis for further remand.  
Thus, the Board finds that this case is now ready for 
appellate consideration.

As was noted in the Board's remand, since the veteran 
indicated disagreement with the initial rating for this 
disorder, the Board will consider entitlement to an 
evaluation in excess of 50 percent from the effective date of 
service connection pursuant to Fenderson v. West, 12 Vet. 
App. 119 (1999). 

In addition, the Board notes that the rating criteria for 
this disability were changed effective November 7, 1996, and 
that the Board is therefore precluded from applying the new 
rating criteria prior to the effective date of the new 
criteria.  See VAOPGCPREC 3-2000.  After the effective date 
of the change in rating criteria, manifestations must be 
considered under both the "old" and "new" rating criteria, 
and the rating assigned should be in accordance with 
whichever criteria are more favorable.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Finally, the Board does not find that a claim for a total 
rating based on individual umemployability due to service-
connected disability has been properly developed on appeal or 
is otherwise ripe for appellate review.  In this regard, the 
Board would further note that as there is no previous 
compliance with minimum combined rating requirements under 
38 C.F.R. § 4.16 (1999) where there are two or more service-
connected disabilities and at least one is rated at 40 
percent, there is no basis for current consideration of 
entitlement to a total rating under 38 C.F.R. § 4.16 based on 
Norris v. West, 12 Vet. App. 413 (1999). 


FINDINGS OF FACT

1.  For the period of May 29, 1996 to November 6, 1996, the 
veteran's service-connected PTSD was manifested by symptoms 
in an unexceptional disability picture that more nearly 
approximated severe social and industrial impairment under 
the rating criteria applicable to this disorder during that 
time period; the veteran's PTSD was not manifested by 
contacts except the most intimate so adversely affected as to 
result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities 
resulting in profound retreat from mature behavior; or 
demonstrable inability to obtain or retain employment.

2.  Since November 7, 1996, the veteran's PTSD has been 
manifested by symptoms in an unexceptional disability picture 
that more nearly approximate severe social and industrial 
impairment under both the "old" and "new" criteria for 
this disorder, but do not more nearly approximate contacts 
except the most intimate so adversely affected as to result 
in virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities resulting in 
profound retreat from mature behavior; or demonstrable 
inability to obtain or retain employment, or total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

3.  A rating higher than 70 percent for PTSD is not warranted 
under either the "old" criteria or the "new" criteria; 
neither criterion is more favorable than the other.  


CONCLUSIONS OF LAW

1.  For the period of May 29, 1996 to November 6, 1996, the 
criteria for an evaluation of 70 percent, but not higher, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.7, 4.132, Diagnostic Codes 9400 
and 9411 (effective from February 3, 1988 to November 6, 
1996).

2.  Since November 7, 1996, the criteria for an evaluation of 
70 percent, but not higher, for PTSD under either the "old" 
or the "new" criteria for PTSD, have been met; neither 
criteria is more favorable than the other.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Codes 9400 and 9411 (1999), 4.132, Diagnostic 
Codes 9400 and 9411 (effective from February 3, 1988 to 
November 6, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The Board notes that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

A review of the history of this disability shows that the 
veteran was originally granted service connection for PTSD 
and assigned a 50 percent evaluation by an October 1996 
rating decision, based on service medical records and 
Department of Veterans Affairs (VA) outpatient records and 
examination reports.

The October 1996 rating decision noted that VA outpatient 
treatment reports from October 1994 revealed that the 
veteran's PTSD was manifested by depression and anger, and 
that the veteran reported sleep disturbances including 
nightmares.  The diagnosis at that time was PTSD, major 
depressive disorder, and alcohol abuse.  It is noted that at 
the time of this evaluation, the veteran was given a global 
assessment of functioning (GAF) scale score of 50.  VA 
records from May 22, 1996 reflect that the veteran completed 
a substance abuse treatment program.  A VA record from June 
1996 reflects that the veteran was concerned about certain 
inaccuracies he noted in his review of certain assessment 
reports, noting that he was a cryptographer and not a 
photographer, and that as a special forces medic, he both 
witnessed and performed amputations.  The veteran wished to 
further clarify that he was raised in Cincinnati, and 
complained that he had been characterized as hating women and 
being dangerous to children.

VA psychiatric examination in July 1996 revealed that the 
veteran reported intermittent contact with VA clinics for his 
PTSD disorder since his daytime work prohibited his 
involvement on a regular basis.  The veteran reported having 
worked at three different positions in 1996, and that he was 
currently anticipating starting a fourth position in retail 
at a store that was soon to open.  More frequently, the 
veteran was involved in furniture sales.  The veteran also 
described a previous history of experience in construction 
and carpet installation.  Retail positions were difficult due 
to his anger, but provided greater opportunity financially.  
His education included a B.A. in studio art, with two years 
at a junior college and two years at a four year college.  He 
had pursued art to some degree in oil paintings, but this had 
not been a source of compensation.  

During the previous two months, the veteran indicated that he 
had lived in his truck which was equipped with a renovated 
camper on the back.  While he indicated that he lived with 
friends or girlfriends intermittently, he stated that he had 
been essentially homeless for the previous 18 months.  
Although he readily got acquainted with women, he described 
the relationships as brief.  He further noted that two former 
marriages had ended in divorce, one after approximately 12 
years, in 1980, and the other after approximately seven 
years, in 1989.  While the veteran seemed to recognize an 
inability to get emotionally close to people, he acknowledged 
a close attachment to his four sons.

The veteran described continuing problems with anger since 
his discharge from the service, and a continuing bitterness 
towards women that was manifested in an unwillingness to have 
another attachment.  The veteran further reported sleep 
difficulties, which have included nightmares initially 
involving fellow service members killed in Vietnam, and more 
recently, the veteran being chased by a green dragon.  During 
the day the veteran related that he had intrusive images of 
the men who died in combat, but that some of his visual 
experiences of combat comrades seemed to be fading in 
intensity in recent years.  The veteran also described 
periods of severe depression during which time he tended to 
isolate himself.  The number of depressed days were many more 
than those when he was not depressed.

Although the veteran again noted his relationship with his 
sons, he denied any strong friendships and had not had the 
experience of a strong emotional attachment to a woman.  The 
veteran also noted episodes of hypervigilance.

Mental status examination revealed no looseness of thought 
association and no evidence of hypervigilance.  The examiner 
viewed the veteran as being substantially narcissistic in his 
personality focus.  In summary, the veteran was described as 
a man who continued to use alcohol excessively and displayed 
instability both industrially and in terms of relationships.  
The veteran's major difficulty was indicated as getting along 
with people and anger.  The veteran tended to minimize input 
from other people and had a hard time dealing with his 
irritation at people's lack of perceiving things as he did.  
There was also a strong element of narcissistic personality 
disorder which was noted to aggravate his dealing with life 
and PTSD.  It was the opinion of the examiner that the 
veteran had moderately severe symptoms of PTSD that made his 
employment opportunities quite restricted and which 
contributed heavily to his frequent job turnover.  Added 
disability was attributed to narcissistic personality 
disorder and alcoholism.  The diagnosis was PTSD, 
narcissistic personality disorder and alcohol abuse, and the 
veteran was assigned a GAF of 52 for moderate difficulties in 
getting along with people which overlapped into making him 
less effective in his wage earning capacities and with 
frequent job turnover.  This level of disability functioning 
was indicated to be attributable to the PTSD with further 
difficulties attributable to his degree of narcissism.

VA outpatient records from August 1996 indicate that the 
veteran seemed ambivalent about his situation and that he was 
"different" from most homeless people.  The veteran also 
reported that PTSD was the "root" of his problems.  
Approximately twelve days later, the veteran was noted to be 
enrolling in a clinical program.

VA outpatient records for the period of September to October 
1996 reflect that in early September 1996, it was noted that 
the veteran had been living in his camper for two and a half 
years, and that he was increasingly dissatisfied with his 
life style.  Later in the month and throughout October 1996, 
the veteran participated in regular group sessions.  

VA records from November 1996 reflect the veteran's 
additional participation in group sessions wherein drinking 
and general feelings of anger and prejudice were discussed.

VA outpatient evaluation in December 1996 revealed that the 
veteran reported symptoms of PTSD following his return from 
Vietnam, which included nightmares, flashbacks, 
hypervigilance, increased startle response, and chronic 
depression and anger.  Current symptoms were described as 
mainly chronic feelings of depression and anger.  He further 
reported restless sleep with startle response at night.  
Nightmares were noted to be less frequent than in the past, 
and the veteran reported decreased use of alcohol compared 
with one year earlier.  The veteran further reported 
continued contact with his sons which was the "bright spot 
in his life."  The veteran related that he had had 21 
different jobs since returning from Vietnam, noting that he 
would usually leave because of conflicts with fellow workers 
or his supervisor.  

The veteran's affect was indicated to be anxious and the 
veteran described his mood as depressed.  In the assessment, 
it was noted that the veteran had symptoms of PTSD and 
depression, a history of alcohol abuse and symptoms 
suggestive of a bipolar disorder.  The examiner opined that 
this might be a part of his PTSD, though given the veteran's 
history of bipolar disorder in one of his son's, an anti-
depressant would be avoided.  The veteran was prescribed 
appropriate medication.

VA outpatient records for the period of January to June 1997, 
reflect that in January 1997, the veteran indicated some help 
with his anger from his medication, but that he had 
discontinued his participation in group sessions since he 
found them hard to tolerate because members would ramble in 
their discussions instead of getting to the point.  In 
February 1997, the veteran reported that current medication 
was making him too sleepy and that it had not helped his 
irritability and anger.  In March 1997, the veteran described 
his anger as his primary problem, and approximately a week 
later, the veteran reported that his medication was helping 
with his symptoms of irritability, sleep and anger.  The 
veteran reported the greatest improvement had been with his 
sleep, which was without interruption.  On April 1, 1997, the 
veteran shared a couple of combat related traumas which were 
connected to his anger, and later in April 1997, it was noted 
that at the time of this regular monthly evaluation, the 
veteran reported doing better with his medication as far as 
his sleep, nightmares, intrusive memories and anger, but that 
he was having some difficulty with his memory and feeling 
like his thinking was slowed.  

In his notice of disagreement received in April 1997, the 
veteran reported worsening symptoms and that his level of 
isolation had not been fully recognized.  He further 
maintained that his depression never went away, that he had 
constant flashbacks of people and incidents in Vietnam, that 
he could not relate to any of his coworkers, and that he was 
currently limited to part-time status.  The veteran further 
submitted that PTSD had negatively impacted both of his 
marriages and his relationship with his sons.  He also noted 
that he had been homeless for a period of two years and that 
he felt hypervigilance at the time of his VA examination, 
even though the examiner did not find any evidence of this at 
that time. 

In his June 1997 substantive appeal, the veteran indicated 
that the severity of his PTSD was more consistent with a 70 
percent level or higher with adverse affects industrially, 
diminished family relations (no contact with any of his five 
sisters and none previously with his parents when they were 
alive), the lack of any friends, and difficulty maintaining 
meaningful relationships.

In a September 1997 letter to the veteran's July 1996 VA 
examiner, the veteran took exception to the examiner's 
statements that he was not hypervigilant or confused in 
thought.  The veteran further submitted that he experienced 
daily thoughts of Vietnam and the loss of fellow service 
members.

In a September 1997 letter to the RO, the veteran listed the 
various positions he had held over the previous 5 years.

A VA August 1997 psychiatric examination report received by 
the RO in September 1997 reflects that the veteran's work 
interfered with group therapy which was therefore 
discontinued in March 1997.  He was now no longer on any 
medication and since May 1997, he had been unemployed after 
10 months in retail sales.  A more recent part-time position 
as a painting helper was discontinued following difficulties 
with prolonged standing.  The veteran currently described 
being able to communicate with only one of his four sons, 
although he noted that two of his other sons visited with him 
for about a week during the summer.  Of the various 
medications that had been used for the veteran's PTSD, the 
first reportedly made the veteran tired, and the second one 
was of no help.  The last one did help with his sleep.  The 
veteran described angry moods and that he kept people at a 
distance.  Major difficulties were noted to be with 
interpersonal relationships and poor concentration.

Mental status examination revealed that the veteran presented 
himself in a rather entitled way, seeming to focus on his 
expectations of other people.  In summary, the veteran 
appeared to the examiner essentially the same as when 
evaluated previously.  The diagnosis was chronic PTSD and 
personality disorder, not otherwise specified, with 
narcissistic features.  The veteran was also assigned a GAF 
scale score of 52 for moderate difficulty based on Axis I 
diagnosis in social interaction and having some interpersonal 
problems in work settings and few friends, and the examiner 
found the veteran to be [un]employable in certain settings 
based on his disability from PTSD.

At the veteran's videoconference hearing before a member of 
the Board in November 1998, the veteran testified that he was 
a medic with Special Forces in Vietnam from April 1970 to 
March 1971 (transcript (T.) at p. 4).  The veteran further 
indicated that he was awakened with images two to three times 
a month involving a Cambodian whose life he made an effort to 
save, and that he had daily intrusive thoughts of Vietnam (T. 
at pp. 4-7).  The veteran also gave examples of his 
hypervigilance (T. at p. 7).  The veteran noted that he had 
had approximately 30 positions since leaving the service, and 
that most of these were menial positions (T. at pp. 10).  The 
veteran's college degree was in art, and the closest he came 
to employment in this field was having responsibility over 
the display department of a furniture retailer (T. at pp. 11-
12).  During the previous five years, he had been homeless 
for two, and approximately one and one half years earlier, he 
held a position in retail with a Circuit City store (T. at p. 
13).  For the previous five weeks, he held a position in 
communications customer service, resolving customer 
complaints (T. at p. 13).  The veteran believed that the 
medication he had previously used made him too zombie-like 
and that he slept all the time (T. at p. 14).  With Circuit 
City, he earned approximately $250 a week (T. at p. 14).  


II.  Rating Criteria and Analysis

The veteran's service-connected PTSD has been evaluated as 50 
percent disabling pursuant to 38 C.F.R. § 4.132, Diagnostic 
Code 9411, under the "old" rating criteria for 
neuropsychiatric disabilities (effective prior to November 7, 
1996), and also under the "new" criteria for 
neuropsychiatric disabilities which took effect during the 
pendency of this appeal (on November 7, 1996).  

Under the "old" criteria, a 50 percent evaluation is 
warranted if the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired and where the reliability, flexibility, and 
efficiency levels are so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, and where psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation is to be granted when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities resulting in 
profound retreat from mature behavior; or when the veteran is 
demonstrably unable to obtain or retain employment.  
38 C.F.R. Part 4, Codes 9400 and 9411.  Hence, the older 
rating criteria set forth three independent bases for 
granting a l00 percent evaluation, pursuant to Diagnostic 
Code 9411.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

The "new" rating criteria for neuropsychiatric disabilities 
took effect during the pendency of this appeal (on November 
7, 1996).  Under Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
will apply unless the law provides otherwise.  The "new" 
rating criteria permit a 50 percent rating for the veteran's 
disability where there is the following disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

In examining the evidence pertinent to the period of May 29, 
1996 to November 6, 1996 solely under the "old" criteria as 
required pursuant to VAOPGCPREC 3-2000, the Board first notes 
that VA outpatient treatment records reflect that in May 22, 
1996, the veteran had completed a substance abuse treatment 
program, and that in June 1996, the veteran was concerned 
about certain inaccuracies he noted in his review of certain 
assessment reports, noting that he was a cryptographer and 
not a photographer, and that as a special forces medic, he 
both witnessed and performed amputations.  The veteran wished 
to further clarify that he was raised in Cincinnati, and 
complained that he had been characterized as hating women and 
being dangerous to children.

Thereafter, July 1996 VA medical examiner Dr. O. determined 
that the veteran had moderately severe symptoms of PTSD that 
made his employment opportunities quite restricted and which 
contributed heavily to his frequent job turnover.  Added 
disability was attributed to narcissistic personality 
disorder and alcoholism, but the examiner went on assign a 
GAF of 52 for moderate difficulties in getting along with 
people which overlapped into making him less effective in his 
wage earning capacities and with frequent job turnover, and 
indicated that this level of disability functioning was 
attributable to the PTSD with further difficulties 
attributable to his degree of narcissism.  It is also noted 
that the veteran had been living out of the camper on his 
truck for the previous two months.  

Additional outpatient records for the period of August to 
October 1996 indicate that although the veteran considered 
himself "different" from most homeless people, in August 
1996, he enrolled in a group therapy program.  In early 
September 1996, it was noted that the veteran had been living 
in his camper for two and a half years, and that he was 
increasingly dissatisfied with his life style.  Later in the 
month and throughout October 1996, the veteran participated 
in regular group sessions.  Although the veteran again noted 
a close attachment to his sons, he denied any strong 
friendships and had not had the experience of a strong 
emotional attachment to a woman.

As was noted above, for a 70 percent evaluation under the 
"old" criteria, the evidence must demonstrate that the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired, and that 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  For the period of May 29, 1996 to 
November 6, 1996, the medical evidence reflects that the 
veteran's social impairment was severe and that his frequent 
job turnover was primarily attributable to his PTSD.  
Consequently, giving the veteran the benefit of the doubt, 
the Board finds that the veteran's PTSD symptoms during this 
period were of such severity and persistence such that there 
was both severe social impairment and a severe impairment in 
the ability to obtain or retain employment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996).  Thus, the Board finds that an increased evaluation 
for this period to 70 percent under the "old" criteria is 
warranted.  

The Board does not find, however, that the symptoms 
manifested during this period are indicative of the type of 
symptoms required for a 100 percent rating under the "old" 
criteria, with the attitudes of all contacts except the most 
intimate so adversely affected as to result in virtual 
isolation in the community; with totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities resulting in 
profound retreat from mature behavior; or with the veteran 
demonstrably unable to obtain or retain employment.  While 
the record reflects that the veteran apparently lived in the 
camper of his truck during at least part of this period, it 
also reflects that the veteran was able to maintain at least 
some form of relationship with women and certainly his sons 
such that he would not be considered in virtual isolation in 
the community.  The veteran, himself, noted in a VA 
outpatient record in August 1996 that he was "different" 
from most homeless people.  The record also reveals that the 
veteran was clearly able to obtain and retain some form of 
employment, but that his anger would ultimately result in the 
cessation of that employment.  He was not manifesting 
symptoms approximating a state bordering on gross repudiation 
of reality or profound retreat from mature behavior.  His 
most severe restrictions were clearly in the social area with 
a lack of close relationships other than his sons, not the 
industrial sphere.  It should also be remembered that the 
whole rating schedule is founded on the principle that 
ratings will represent average industrial impairment, not the 
specific impairment in one particular job.  38 U.S.C.A. 
§ 1155.

With respect to the period after November 7, 1996, the Board 
must evaluate the veteran's disability under both the "old" 
and "new" rating criteria, and apply the rating criteria 
most favorable to the veteran.  See VAOPGCPREC 3-2000.  Here, 
however, the Board finds that the veteran is once again 
entitled to a 70 percent, but not higher, evaluation under 
either criterion.  The Board is unable to distinguish on the 
facts of this case how either the "old" or the "new" 
criteria could be found to be more favorable.  In any event, 
a rating higher than 70 percent is not warranted under either 
the "old" or the "new" criteria.  

More specifically, as was noted above, in November 1996 and 
thereafter, the veteran continued to participate in group 
therapy sessions, and while an evaluation in December 1996 
still demonstrated PTSD symptoms and continued employment 
problems, the veteran reported decreased nightmares and 
continued contact with his sons which was the "bright spot 
in his life."  VA examination in August 1997 revealed that 
the veteran's work interfered with his group therapy sessions 
which were therefore discontinued.  He was now no longer on 
any medication.  In May 1997, he became unemployed after 10 
months in retail sales, and a more recent part-time position 
as a painting helper was discontinued following difficulties 
with prolonged standing.  The veteran currently described 
being able to communicate with only one of his four sons, 
although he noted that two of his other sons visited with him 
for about a week during the summer.  The VA examiner 
concluded that in summary, the veteran appeared to the 
examiner essentially the same as when evaluated previously in 
July 1996, and the diagnosis was chronic PTSD and personality 
disorder, not otherwise specified, with narcissistic 
features.  The veteran was also assigned a GAF scale score of 
52 for moderate difficulty based on Axis I diagnosis in 
social interaction and having some interpersonal problems in 
work settings and few friends, and the examiner found the 
veteran to be [un]employable in certain settings based on his 
disability from PTSD.

The veteran indicated at his hearing before the Board in 
November 1998 that during the previous five years, he had 
been homeless for two, and that approximately one and one 
half years earlier, he held a position in retail with a 
Circuit City store (T. at p. 13).  For the previous five 
weeks, he held a position in communications customer service, 
resolving customer complaints (T. at p. 13).

Since November 1996, the Board finds that while it is in 
agreement that the veteran's symptoms of PTSD continued to be 
severe both socially and industrially, overall, the veteran 
continued to maintain some form of relationship with his sons 
and others to the extent that he was able to continue to find 
work on at least a part-time basis (painting helper in August 
1997 and customer service representative in November 1998).  
The Board also notes that at some point after November 1996 
he was apparently no longer living out of his truck, based on 
his testimony in November 1998 that during the previous five 
years he had been homeless for two, and earlier statements 
that as of April 1997 he had been homeless for 2 years.

The November 1997 VA examiner has also determined that the 
veteran's symptoms were unchanged compared with his earlier 
examination in July 1996, and assigned the veteran with a GAF 
of 52 for moderate difficulty based on Axis I diagnosis in 
social interaction and having some interpersonal problems in 
work settings and few friends, and the examiner found the 
veteran to be unemployable in certain settings based on his 
disability from PTSD

Accordingly, the Board concludes that the exhibited 
symptomatology and the level of social and industrial 
impairment of the veteran's PTSD since November 7, 1996 are 
essentially unchanged from that found at the time of the July 
1996 VA psychiatric examination and that the symptoms 
therefore also warrant a 70 percent evaluation, for severe 
social and industrial impairment under the "old" criteria 
found in 38 C.F.R. § 4.132, Diagnostic Code 9411, and the 
type of occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships consistent with a 70 percent 
evaluation under the "new" criteria found in 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.7.

Since November 7, 1996, however, the Board once again does 
not find that the veteran's PTSD disorder meets the type of 
total occupational and/or social impairment warranted for a 
100 percent rating, under either the "old" or "new" 
criteria.  While the veteran does consistently demonstrate 
multiple PTSD symptoms with severe impairment both socially 
and industrially, which are all significant for appellate 
consideration, the Board finds that these symptoms alone do 
not justify a 100 percent rating for this period in the 
context of his overall level of industrial and social 
impairment.

As for the period before and after November 6, 1996, the 
Board also agrees with the RO's determination that there is 
no basis for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321.  As to the disability picture presented, the Board 
cannot conclude that the disability picture as to the 
veteran's PTSD is so unusual or exceptional, with such 
related factors as frequent hospitalization and marked 
interference with employment, as to prevent the use of the 
regular rating criteria.  38 C.F.R. § 3.321(b).  In summary, 
the Board finds that the record does not indicate an 
exceptional or unusual disability picture so as to warrant an 
extrascdedular rating.

The Board notes that the above determination is based not 
only on the current level of the veteran's PTSD, but on the 
level of disability at the time of the veteran's disagreement 
with the initial evaluation assigned to this disability.  See 
Fenderson v. West, supra.  Should the severity of the 
disability increase in the future, the veteran may apply for 
an increased rating.


ORDER

An evaluation of 70 percent for PTSD is granted, subject to 
the monetary laws and regulations governing the payment of 
such benefits.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

